Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest  current carrying assembly for use in high temperature superconducting, HTS, magnet coil, the current carrying assembly comprising a partially insulating layer and first and second HTS cables; the partially insulating layer comprising: an insulating body having within it: a set of linking tracks, wherein each linking track is electrically conductive and is electrically connected to first and second surfaces of the partially insulating layer, in order to provide an electrical path between said first and second surfaces; a set of pickup tracks, wherein each pickup track is electrically conductive and is inductively coupled to a respective linking track, and electrically isolated from the first and second surfaces; wherein the first and second HTS cables are on the respective first and second surfaces of the partially insulating layer; and wherein each of the pickup tracks is electrically connected to electrical contacts on surfaces of the partially insulating layer other than the first and second surfaces as set forth in claim 1 and similarly recited in claim 7.  Claims 1 and 7 recite in addition to the other features of the claim the special technical feature wherein each of the pickup track(s) are configured for connection to a current measuring device in order to measure a current track induced in the pickup track by a change in current flowing in the respective linking track.  While the act of measuring a current via induction in an electrical component generically may be within the knowledge of one having ordinary skill in the art, the particulars of the special technical feature are not described or suggested in the prior art.  Claims 2-6 and 8-20 are allowable by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881